PER CURIAM.
We do not think that the court below was justified in wholly discrediting.plaintiff’s testimony as to the retention of the dress suit case. She was uncóntradicted'and unimpeached, and her story was not improbable. If it had been untrue in any particular there were employes of the hotel who might have been called to-contradict her. Of course, on the question of value of the articles said to have been contained in the case, the plaintiff testified' mainly as to her opinion, and not as to a fact. We have not, however, considered any question respecting the damages since they are not important on this appeal.- - - • .
Judgment reversed, and new trial granted, with costs to appellant to abide the event.